DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Status of Claims
The examiner has taken notice that claims 1, 5-6, 8, 11, 13, 16, and 18 have been amended, and claim 21 has been canceled.  Claims 1-18 and 20 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20 have been considered but are moot in view of new grounds of rejection.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the term “origination” (of a different GNSS signal) recited in independent claims 1, 11, and 16 lacks antecedent basis from the specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 depends on canceled claim 19, which is improper.  For examination purposes, claim 20 will be interpreted to depend on claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “wherein a different time corresponds to an origination of a different GNSS signal” recited in lines 7-8 renders the scope of the claim indefinite.  Is the “different time” referring to one of the “times embedded in a plurality of GNSS signals” or a time deviation?  Additionally, it is unclear as to what an “origination” of a different GNSS signal represents in light of applicant’s specification.
	Claims 2-10 are rejected for depending on claim 1.
	Claims 11 and 16 are interpreted and rejected for the same reason as claim 1.
	Claims 12-15 are rejected for depending on claim 11.
	Claims 17-18 and 20 are rejected for depending on claim 16.
Allowable Subject Matter
Claims 1-18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Applicant’s invention is directed to a method and system on-board a vehicle for timestamping sensor data, the method steps comprising: determining, by a computing system on-board the vehicle, times embedded in a plurality of global navigation satellite system (GNSS) signals; detecting, time deviations among the times embedded in the GNSS signals; determining signal strengths associated with the GNSS signals; and timestamping data based on 
	Applicant’s independent claims recite timestamping, by the computing system, data based on time embedded in a GNSS signal that has a highest signal strength, and in response to: a frequency at which the GNSS signal is received exceeding a threshold frequency, and a consistency of signal strength of the GNSS signal exceeding a threshold signal strength (as described in paragraph [0031] of applicant’s specification, filed 11/24/2020), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Carver (US 10,285,141 B1) discloses timestamping GNSS and accelerometer sensor data, and synchronizing data across multiple sensors.
	Chen (US 2013/0295912 A1) discloses timestamping and synchronizing vehicle sensor data.
	Yang et al. (US 2018/0270042 A1) discloses collecting data from vehicle sensors in response to receiving an instruction carrying a time stamp, and synchronizing sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461